In a proceeding to invalidate petitions designating appellants as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of ■County Committeeman for the 2d Election District of the 14th Assembly District, City of Long Beach, Nassau County, the appeal is from an order of the Supreme Court, Nassau County, entered June 6, 1969, which directed: “ application denied; petition dismissed accordingly”. The order is herewith resettled by striking out the words above quoted and substituting therefor the following: “ application granted; the designating petitions of Betty J. Knox and Olivio Aschettino for the Party position of County Committeeman for the 2d Elec*799tion District of the 14th Assembly District, City of Long Beach, Nassau County, in the Democratic Party Primary Election to be held on June 17, 1969 are declared invalid; and the Board of Elections is enjoined from placing the names of said designees on the ballots of said Election.” The words herewith struck out were written in the order obviously by reason of clerical error. Order, as ■herewith resettled, affirmed, without costs. No opinion. Appellant is granted leave to appeal to the Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldock, P. J., Babin, Hopkins, Benjamin and Martuseello, JJ., concur.